ON MOTION
RANDALL R. RADER, Circuit Judge.

ORDER

Finisar Corporation moves to require the appellants to designate for inclusion in the joint appendix demonstrative exhibits that were not filed with the district court or, in the alternative, to “correct the record.” The appellants oppose.
Because the demonstrative exhibits were not filed with the district court, they are not part of the record on appeal and thus should not be included in the joint appendix. Finisar has not shown that the record should be corrected to include demonstrative exhibits that were not filed with the district court, especially when other demonstrative exhibits were filed with the district court.
Accordingly,
IT IS ORDERED THAT:
Finisar’s motion is denied.